NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
1N RE AMMAR AL_AL1, DON cARoTHERs, m-win
DALKE, MoHAMED K. D1AB, JULIAN M.
GoL1)MAN, MAss1 E. K1AN1, M1cHAEL LEE,
JERoME NoVAK, RoBERT sM1TH, mo vAL E.
vADEN
2011-1086
(Serial N0. 10/153,263)
lo
Appeal from the United States Patent and Tradernark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The parties move to stay the briefing schedule due to
related proceedings before the United States Patent and
Trademark Office. The Director of the United States
Patent and Trade1nark Office moves without opposition
for an extension of time.
IT ls 0RDERE1) THAT:
(1) The motion to stay is granted-in-part. If no mo-
tion to dismiss this appeal or 1ift the stay has been filed

IN RE AL-ALI 2
within 90 days of the date of filing of this order, the
parties are directed to file a status report at that time
concerning how this appeal should proceed
(2) The motion for an extension of time is moot
FoR THs CoURT
 1 9  lsi Jan Horbaly
Date J an Horbaly
Clerk #
cc: Joseph R. Re, Esq.
Raymond T. Chen, Esq.
U.S. CUUR'l':fkEPPEAl$ FDR
S8 THE FEDERAl_ ClRCUlT
MAY»1 9 2011
1AnromALv
tim